GULOTTA, Judge
(concurring).
I concurred with that part of the alternative writ which had the effect of continuing the matter; however, I did not concur with that part of the order granting the writ which suggested that the trial judge include a directive for plaintiff to employ other counsel. I am of the opinion that that part of the order was improvidently issued and has been properly recognized as such by the majority in its opinion making the alternative writ of mandamus peremptory. As the granting of the writ had the effect of granting to relator the relief sought, any further orders from this court directing the trial judge to grant a continuance serves no useful purpose.
Accordingly I respectfully concur.